DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment received on 08/30/2022 is acknowledged.  Claims 1, 2, 5, and 9 have been amended.  Claims 18-25 have been cancelled. 
	In light of the amendment to the claims the rejection of claims 5-8 under 35 U.S.C. 112(b) has been withdrawn. 

Response to Arguments
Applicant argues that a prima facie case of obviousness has not been established as the combination of Saxena, Langston and Jain fail to teach or reasonably suggest treatment of a herpes infection of the eye.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Saxena does not teach the treatment of an eye for a herpes infection.  This is not found persuasive as the Saxena is asserted to teach the use of RNAase for the treatment of Herpesviridae infections in general.  
Applicant argues that Langston does not teach the application of RNAase for the treatment of herpes infection of the eye, this is not found persuasive as Saxena teaches that RNAase may be used for treatment of herpes.  
Applicant argues that Jain teaches the application of RNAase for the treatment of RNA related diseases, such as dry eye; however, as noted in the rejection Jain further teaches that the administration may be for the treatment of viral infections, by topical administration ([0072]). 
One of ordinary skill in the art would thus find it obvious that herepesviral infections of the human eye could be treated by the administration of the RNAases taught.  

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Saxena (USPGPub 20120121569/IDS submitted) in view of each of Langston (“Herpes Simplex Virus in the Eye”, Digital Journal of Ophthalmology, Oct 2002/IDS submitted) and Jain (WO 2013089835/IDS submitted) as evidenced by Sambrook (“Herpes Simplex Eye Infections” HSV Information, Patient, 2014, available at https://patient.info/doctor/herpes-simplex-eye-infections).
Regarding claims 1 and 9, and the limitations “A method of treating … infection of the human eye, comprising the step of administering to the eye a therapeutically effective dose of a ribonuclease that is a member of the ribonuclease A superfamily” and “A method of treating a herpesviral infection of an eye, the method comprising the step of topically administering to the eye a therapeutically effective amount of a ranpirnase”,  Saxena teaches that viral infections caused by Herpes simplex virus can be treated using Ribonuclease A’s, such as ranpirnase, ‘805 variant, and rAmphinase2, (Claim 8).  Saxena further teaches the use of the RNAse A to treat other human herpesviridiae infections in humans (Claims 1-4 and , [0001]-[0004]). 
Saxena does not teach that the viral infection can be in the eye nor does Saxena teach that the ribonuclease A can be administered directly to the eye.  These differences however would have been obvious to one of ordinary skill in the art as the infection of the eye by Herpes Simplex Virus is known in the art as taught by Langston, and further the administration of Ribonuclease A to the eye for treatment of viral infections is known in the art as taught by Jain.   
In the same field of endeavor as Herpes Simplex infections, Langston teaches Herpes Simplex Virus can infect the eye, “Occasionally, the virus does reactivate (stress!) and, instead of traveling back down the nerves to the mouth or nose, it goes to the eye causing the illness there. (Page 1)”.
In the same field of endeavor as treating viral infections with Ribonuclease A, Jain teaches a method of treating eyes for conditions including viral infection by administering nucleases and teaches the use of Ribonuclease A, ([0072], [0007]).   
One of ordinary skill in the art would have found it obvious that Herpes Simplex virus could be treated using ranpirnase, ‘805 variant and rAmphinase 2 as Saxena teaches these as effective antiviral agents for the virus.  One of ordinary skill in the art would have found it obvious that these enzymes could be administered to the eye as the infection of this virus is known to occur there as taught by Langston, and Ribonuclease A is known in the art to be used to treat ocular viral infections as taught by Jain.  One of ordinary skill in the art would further have a reasonable expectation in doing so as Jain teaches the administration of Ribonuclease A to the eye for the treatment of viral infections.   
Regarding claims 2, 4, and 18 and the limitation “wherein the eye is a human eye”,  
Regardingin claims 2, 4, 6, and 8 and the limitations “the ribonuclease is selected from a group consisting of a. ranpirnase; b. the '805 variant; c. Amphinase 2; and d. rAmphinase 2.  ” and “the ribonuclease is functionally equivalent to a ribonuclease selected from a group consisting of:a. ranpirnase; b. the '805 variant; c. Amphinase 2; and d. rAmphinase 2.”  and the use of ranpirnase, ‘805 variant, and rAmphinase, Saxena teaches the viral infections are human and the enzymes well tolerated by humans ([0001]-[0004]), one of ordinary skill in the art would thus find it obvious that the intended patient is human.  Saxena teaches the use of ranpirnase and ‘805 (Claim 8), Saxena further teaches the use of Amphinase 2 and rAmphinase 2 ([0001]-[0004]). These enzymes are functional equivalents of each other as noted in the instant specification “For example, the '805 variant is a functional equivalent of ranpirnase, because it comprises three amino acid substitutions compared to the ranpirnase amino acid sequence, but still has RNase activity.”. 
Regarding claims 3 and 5, and the limitation that the ribonuclease is non-irritating to the eye as determined using the Globally Harmonized System of Classification Evaluation Criteria and the European Economic Community Ocular Evaluation Criteria, Saxena teaches compositions comprising the instantly claimed ribonucleases.  The claimed functional property has been interpreted as being an inherent property of the claimed ribonucleases, as the only structure which has been described which has this property is the ribonuclease.  Thus as Saxena teaches the exact enzymes claimed, Saxena teaches non-irritating ribonucleases according to the parameters claimed. 
Regarding claim 7, and 14-17 and the limitations “wherein the vehicle is an aqueous solution”, “wherein the ranpirnase is formulated as an ophthalmic pharmaceutical composition”, “wherein the ophthalmic pharmaceutical composition is a solution, a suspension, a nanosuspension, an emulsion, a microemulsion, a nanoemulsion, an ointment, a gel, a hydrogel, liposomes, niosomes, nanoparticles, or dendrimers”, “wherein the ophthalmic pharmaceutical composition further comprises a pharmaceutically acceptable carrier and/or a pharmaceutically acceptable excipient”, and “wherein the ranpirnase is administered as eye drops”, Jain teaches the compositions of ribonuclease administered may be formulated as eye drops using suitable pharmaceutical ophthalmic carriers such as aqueous solution ([0039]. [0051]).
Regarding claims 10 and the limitations “wherein the ranpirnase is a recombinant ranpirnase”, Applicant claims a product by process.  A product by process is limited only to the structure implied by the steps, and not to the manipulations recited in the steps, See MPEP 2113, "The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) “.  The structure of the enzyme remains the same whether regardless of the source, and thus being recombinant does not add a further structure to the enzyme. 
Alternatively, Saxena teaches the recombinant production of Amphinase-2 (Abstract, [0001]-[0004]), one of ordinary skill in the art would therefore find it obvious that the ranpirnase could be produced by recombinant methods as well.  One ordinary in the art would further have a reasonable expectation of success in doing so as Saxena teaches a similar enzyme is produced by recombinant methods. 
Regarding claim 11 and the limitation “wherein the ranpirnase is SEQ ID NO: 1 or SEQ ID NO: 2”,  The instant application notes that SEQ ID 1 and 2 correspond to ranpirnase and the ‘805 variant “The amino acid sequence of ranpirnase is provided in SEQ ID NO: 1.…The amino acid sequence of the '805 variant is provided in SEQ ID NO:2.”, Saxena teaches the use of these enzyme (Claims 8, [0001]-[0008]).
Regarding claim 12 and the limitation “wherein the herpesviral infection is the cause of chorioretinitis, viral keratitis, viral conjunctivitis, or cytomegalovirus retinitis”, Langston teaches teaches that herpes virus simplex can infect the eye.  As evidenced by Sambrook, Herpes Simplex Eye infections can cause conjunctiva, keratitis and retinitis (Page 2).  Thus the method of Saxena, Langston and Jain result in the treatment of herpesviral infections that cause keratitis, retinitis, and conjunctivitis.    
Regarding claim 13 and the limitation “type I Herpes simplex virus, human cytomegalovirus, or Herpes zoster virus”, Saxena teaches the treatment of Herpes simplex virus, (Claim 8, [0001-]-[0004]).  Saxena further teaches the use of the enzymes to treat other human Herpesviridae including and human cytomegalovirus (Claims 1-4, [0001]-[0004]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/             Examiner, Art Unit 1657     

/ROBERT J YAMASAKI/             Primary Examiner, Art Unit 1657